Order issued September 12, 2012




                                             In The
                                    Qrourt of Appeals
                         lf.iftl1 ~i.strict of Wexa.a at       ~alla.a

                                      No. 05-12-01214-CV


                      IN RE ANDREW DAVID MALONE, JR., Relator


                  Original Proceeding from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F86-95910-QN


                                         ORDER
                         Before Justices Morris, Richter, and Lang-Miers


       Based on the Court's opinion of this date, we DENY relator's petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.